FERGUSON, Judge.
There was no valid search and seizure claim as to search of a business premise where consent to search was given by a co-owner of the business and the search was a reasonable one conducted during business hours in an area open to the public. Cf. Frazier v. Cupp, 394 U.S. 731, 89 S.Ct. 1420, 22 L.Ed.2d 684 (1969). Rivers v. State, 226 So.2d 337 (Fla.1969). We find it unnecessary to reach the remaining issue in this appeal, i. e., whether Section 812.055, Florida Statutes (1979) which allows any law enforcement officer, without a warrant, to inspect a motor vehicle repair shop during normal business hours for the purpose of locating stolen vehicles violates constitutional safeguards against unreasonable searches.
Affirmed.